                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: 5/25/2021

              -against-
                                                                             21 Cr. 329 (AT)
EDWARD NAVEDO,
                                                                                ORDER
                               Defendants.
ANALISA TORRES, District Judge:

       The Court will hold an initial conference in this matter on May 26, 2021, at 9:00 a.m.
The conference will use the Court’s dedicated conference line. See In re Coronavirus/Covid-19
Pandemic, No. 20 Misc. 176 (S.D.N.Y. Mar. 11, 2021), ECF No. 5 (finding that the COVID-19
pandemic “make[s] it increasingly necessary for judges in this District to conduct proceedings
remotely.”). Chambers will provide the parties with instructions on how to appear via telephone.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: May 25, 2021
       New York, New York
